DETAILED ACTION
Claims 1-20 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 June 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner, note attached copy of form PTO-1449.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the following limitation is vague: “transfer destination”. It is unclear as to weather the transfer destination is a cloud server. Note support for this feature can be found in paragraphs 0031 and 0042-0043; figure 1 cloud server (16). 
The limitations of claims 2-20 are rejected based on dependency.	

Regarding claim 20, the following limitation is vague: “according to claim 1.” The term claim 1 is vague. The examiner suggests including the specific limitation of the claim so as to determine the meets and bounds of the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being obvious over US 2009/0132497 A1 Nagai in view of Numata US Patent 7,523,120 B2.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Regarding claim 1, Nagai teaches the following:
An information processing apparatus [note: Figure 1 (100) Information Processing Apparatus  ] comprising: 
an acquisition unit that acquires source information of a transfer source, which includes a plurality of elements to which attribute information has been assigned, and limit information indicating the number of elements storable in a transfer destination [note: paragraph 0036 instructions that can be input into the document management program include creation, deletion, correction of contents of search folders, importing/exporting (i.e. transferring data) ; paragraph 0037implemented by a CPU; paragraph 0047 “requests the user to designate a conversion range” (i.e. limit or threshold); paragraph 0048 wizard window includes means for detailed settings or configuration; paragraph 0051 “making advanced settings” ]; and 
a generation unit that classifies the elements by using the attribute information of each of the elements in the source information and generates a hierarchical structure of the source information by using a unit of a classification as a unit of a class, so as to correspond to the number of elements indicated by the limit information in the transfer destination [note: Abstract, folder tree with respective hierarchies; Figure 3 (304) document attribute processing, (307) attribute assignment; paragraph 0050 size; paragraph 0004 classification; paragraphs 0047 “document classification/organization in a general folder tree that classifies identical hierarchies of the folder tree as different items of an identical classification granularity.”; and 0053 classification].
Although Nagai teach the invention as cited, they do not explicitly teach limit information indicating the number of elements storable in a transfer destination. Nagai does teach monitoring of elements, and setting of a range [see: paragraph 0047 “the wizard which requests the user to designate a conversion range.”; paragraph 0048 message indications; paragraph 0051 system provides means for advanced setting]. However, Numata teach implementing threshold for storage [note: column 5 line 63 through column 6 line 18, control unit 11 calculates a number of documents, checks information against a predetermined condition using a threshold condition for storage and/or processing. It would have been obvious to one of ordinary skill at the effective filing date to have combined the cited references because indicating a number of elements storable or a threshold capacity would enhance processing performance and deter errors in exporting data. 

Claim 2: The information processing apparatus according to claim 1, wherein the source information has the hierarchical structure in which a plurality of elements to which the attribute information has been assigned is provided in each class obtained by stratification, and the limit information indicates the number of elements storable in a class in the transfer destination [note: Nagai, abstract, documents managed using a folder tree; figure 3 (307) assignment; paragraph 0048 first hierarchy; paragraph 0052 second hierarchy  ].
Claim 3: The information processing apparatus according to claim 1, wherein the generation unit generates a class for the source information until the number of elements indicated by the limit information in the transfer destination is obtained [note: Nagai, paragraphs 0053-0056 lists of names in current hierarchy, creation of new attribute document and preview window ].
Claim 4: The information processing apparatus according to claim 2, wherein the generation unit generates a class for the source information until the number of elements indicated by the limit information in the transfer destination is obtained [note: Nagai,  paragraphs 0053-0056 lists of names in current hierarchy, creation of new attribute document and preview window ].
Claim 5: The information processing apparatus according to claim 1, wherein the generation unit generates a class in an order from a classification in which the number of elements is smallest among classifications, and generates a class until the number of elements indicated by the limit information is obtained [note: Nagai, paragraph 0051 “making advanced settings” ].
Claim 6: The information processing apparatus according to claim 2, wherein the generation unit generates a class in an order from a classification in which the number of elements is smallest among classifications, and generates a class until the number of elements indicated by the limit information is obtained [note: Nagai, paragraph 0051 “making advanced settings” ].

Claim 7: The information processing apparatus according to claim 1, further comprising: a setting unit that sets a priority order in a case where the attribute information is classified, wherein the generation unit generates the hierarchical structure in accordance with the priority order set by the setting unit [note: Nagai, paragraph 0057, “search condition of search folders (i.e. priority) ].

Claim 8: The information processing apparatus according to claim 2, further comprising: a setting unit that sets a priority order in a case where the attribute information is classified, wherein the generation unit generates the hierarchical structure in accordance with the priority order set by the setting unit [note: Nagai, paragraph 0057, “search condition of search folders (i.e. priority) ].

Claim 9: The information processing apparatus according to claim 3, further comprising: a setting unit that sets a priority order in a case where the attribute information is classified, wherein the generation unit generates the hierarchical structure in accordance with the priority order set by the setting unit [note: Nagai, paragraph 0057, “search condition of search folders (i.e. priority) ].

Claim 10: The information processing apparatus according to claim 4, further comprising: a setting unit that sets a priority order in a case where the attribute information is classified, wherein the generation unit generates the hierarchical structure in accordance with the priority order set by the setting unit [note: Nagai, paragraph 0057, “search condition of search folders (i.e. priority) ].

Claim 11: The information processing apparatus according to claim 5, further comprising: a setting unit that sets a priority order in a case where the attribute information is classified, wherein the generation unit generates the hierarchical structure in accordance with the priority order set by the setting unit   [note: Nagai, paragraph 0057, “search condition of search folders (i.e. priority) ].

Claim 12: The information processing apparatus according to claim 6, further comprising: a setting unit that sets a priority order in a case where the attribute information is classified, wherein the generation unit generates the hierarchical structure in accordance with the priority order set by the setting unit [note: Nagai, paragraph 0057, “search condition of search folders (i.e. priority) ].

Claim 13: The information processing apparatus according to claim 7, further comprising: a control unit that performs a display control of displaying a classification result obtained by the generation unit performing classifying, in a display unit, wherein the setting unit includes a receiving unit that receives the priority order and sets a priority order in the classification result displayed in the display unit, as the priority order received by the receiving unit   [note: Nagai, paragraph 0014 controlling a folder; and paragraph 0051 settings ].

Claim 14: The information processing apparatus according to claim 8, further comprising: a control unit that performs a display control of displaying a classification result obtained by the generation unit performing classifying, in a display unit, wherein the setting unit includes a receiving unit that receives the priority order and sets a priority order in the classification result displayed in the display unit, as the priority order received by the receiving unit  [note: Nagai, paragraph 0014 controlling a folder; and paragraph 0051 settings].

Claim 15: The information processing apparatus according to claim 1, wherein the generation unit generates the hierarchical structure by using the classified attribute information as a class   [note: Nagai, abstract; and paragraph 0048 hierarchical ].

Claim 16: The information processing apparatus according to claim 1, wherein, in a case where the number of elements indicated by the limit information in the transfer destination is not obtained even though classes corresponding to the number of pieces of the classified attribute information are created, the generation unit generates the hierarchical structure by using an update date as a unit of a class   [note: Nagai, paragraph 0047 exclusion feature provides for alternate or unique embodiments ].

Claim 17: The information processing apparatus according to claim 16, wherein, in a case where the number of elements indicated by the limit information in the transfer destination is not obtained even though the hierarchical structure is generated by using the update date as the unit of the class, the generation unit generates a class of a subfolder   [note: Nagai, paragraph 0047 exclusion feature provides for alternate or unique embodiments ].

Claim 18: The information processing apparatus according to claim 17, wherein, in a case where the number of elements indicated by the limit information in the transfer destination is not obtained even though the class of the subfolder is generated, the generation unit generates a folder under the subfolder until the number of elements indicated by the limit information in the transfer destination is obtained   [note:  Nagai, paragraph 0047 exclusion feature provides for alternate or unique embodiments ].

Claim 19: An information processing system comprising: the information processing apparatus according to claim 1; and an information storing device that stores the source information in accordance with the hierarchical structure generated by the generation unit in the information processing apparatus  [note: Nagai, paragraph 0047 “document classification/organization in a general folder tree that classifies identical hierarchies of the folder tree as different items of an identical classification granularity.”; and 0053 classification].
 
Claim 20: A non-transitory computer readable medium storing an information processing program causing a computer to function as the units of the information processing apparatus according to claim 1   [note:  Nagai, paragraph 0064 computer readable storage medium, also see citations for claim 1 above ].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note attached form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118.  The examiner can normally be reached on Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GRETA L ROBINSON/Primary Examiner, Art Unit 2169